Filed 9/25/20 P. v. Temple CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----



 THE PEOPLE,                                                                                   C088879

                    Plaintiff and Respondent,                                      (Super. Ct. No. 62158992)

           v.

 CHRISTOPHER JOHNNY TEMPLE,

                    Defendant and Appellant.




         Defendant Christopher Johnny Temple was convicted of leaving the scene of an
accident causing injury and leaving the scene of an accident causing property damage.
The trial court found he had suffered a prior strike as well as four prior prison terms, and
after dismissing two of the prior prison term enhancements under Penal Code section
1385, sentenced him to an aggregate six-year term. On appeal, defendant contends
insufficient evidence established he knew the victim was injured when he left the scene,
and the trial court erred in refusing to strike the prior strike. In a supplemental brief, he
contends the two remaining prior prison term enhancements must be stricken under
Senate Bill 136.

                                                             1
        We modify the judgment to strike the remaining prior prison term enhancements
and otherwise affirm.
                   FACTUAL AND PROCEDURAL BACKGROUND
                                       The Collision
        In 2018, defendant lost control of his truck, hit a high curb, and became airborne.
Travelling at 35 to 40 miles per hour, he crashed head-on into a parked truck, pushing it
back 20 feet into a third truck. The third truck’s driver ran to the victim’s truck,
believing the accident to be “fairly serious.” Multiple passersby also stopped to provide
aid to the victim and defendant. Witnesses described the crash’s sound as “pretty loud,”
and “very alarming.”
        Both defendant and the victim’s trucks had airbags deploy and were totaled. Both
trucks had front-end damage to the bumper, grill, hood, and fenders, as well as intrusion
into the engine compartment. Crash debris were strewn throughout the scene.
        The victim was seated in the driver’s seat when his parked truck was hit.
Following the crash, he reported chest pain and difficulty breathing.1 Defendant quickly
got out of his truck and walked to the victim, who, at this point, had been helped out of
his truck and was standing near it, while talking on the phone. A witness heard defendant
ask the victim if he was okay.2 Defendant and the victim got into a verbal altercation.3
During this time, the victim was walking around and talking on the phone, and eventually
sat down in the parking lot.




1 One witness, a nurse, observed the victim at the scene and concluded that he did not
appear to be in pain or have any external injuries.
2   At trial, the victim did not remember what defendant said to him.
3 The victim accused defendant of being under the influence of drugs and repeatedly
called him a “tweaker.”

                                              2
        Later, defendant went across the street to a gas station and eventually returned to
the collision scene. He again attempted to speak to the victim, who was too angry to
respond.
        By the time first responders arrived, defendant was gone. He had not provided his
name, address, or insurance information to anyone.
        The victim refused an ambulance ride at the scene but later went to the emergency
room. He was not admitted to the hospital. In total, he went to the doctor three times and
was treated for contusions to his chest and knee and prescribed pain medication. He was
put on light duty at work and referred to physical therapy. By trial, he still experienced
pain and had not returned to his normal duties at work.
                                   Verdicts and Sentencing
        The jury found defendant guilty of leaving the scene of an accident causing injury
(Veh. Code, § 20001, subd. (a))4 and leaving the scene of an accident causing property
damage (§ 20002, subd. (a)).5 The trial court found defendant had suffered a prior strike
(Pen. Code, §§ 1170.12 subds. (a)-(d), 667, subds. (b)-(i)) and four prior prison terms
(Pen. Code, § 667.5, subd, (b)).
        Defendant asked the trial court to strike the previous strike under People v.
Superior Court (Romero) (1996) 13 Cal. 4th 497. The court denied the request.
        Thereafter, the trial court imposed an aggregate six-year term, consisting of four
years for leaving the scene of an accident with injury (the midterm, doubled for the
strike), along with two one-year prior prison term enhancements. A 30-day term for



4   Undesignated statutory references are to the Vehicle Code.
5 Defendant had also been charged with driving under the influence (§ 23153, subd. (f))
and the traffic infraction of unlawful turning movement (§ 22107). Prior to trial, the
court granted defendant’s motion to dismiss the driving under the influence charge under
Penal Code section 995. At sentencing, the court dismissed the traffic infraction in the
interests of justice.

                                              3
leaving the scene of an accident with property damage was run concurrently, and two
prior prison term enhancements were dismissed in the interests of justice under Penal
Code section 1385.
                                      DISCUSSION
                            I. Sufficiency of the Evidence –
                   Leaving the Scene of an Accident Causing Injury
       On appeal, defendant contends insufficient evidence established he knew the
victim was injured when he left the scene. He argues he had no actual knowledge of
injury because the victim suffered only internal injuries, which were not visible to him.
He further maintains a car accident victim experiencing shortness of breath is not
indicative of any injury. By the time defendant initiated conversation, the victim had
caught his breath enough to get into a verbal altercation, walk and talk on the phone. One
witness, a nurse, observed the victim and found he was not in pain nor had any external
injuries. And, according to defendant, the nature of the crash did not demonstrate he
should have known or assumed the victim was injured. With this last point, we disagree.
       Four elements are required to prove a defendant guilty of leaving the scene of an
accident causing injury: (1) the defendant was involved in a vehicle accident; (2) the
accident caused injury to someone else; (3) the defendant knew or should have known the
accident injured another person; (4) the defendant willfully failed to perform duties
required under sections 20003 and 20004.6 (§ 20001; People v. Rocovich (1969) 269
Cal. App. 2d 489, 492-493.)




6 Section 20003 requires the driver involved in an accident causing injury to give, among
other things, his name, address, and car registration number to any other drivers or law
enforcement officers, and to render aid to anyone injured. Section 20004 requires the
driver of any vehicle involved in an accident resulting in death to report the accident to
law enforcement and provide the information required by section 20003.

                                             4
       The third element does not require actual knowledge of a victim’s injury;
constructive knowledge is enough. (People v. Carter (1966) 243 Cal. App. 2d 239, 241
(Carter).) Constructive knowledge “may be imputed to the driver of a vehicle where . . .
the seriousness of the collision would lead a reasonable person to assume there must have
been resulting injuries.” (Ibid.; People v. Wolf (1978) 78 Cal. App. 3d 735, 740-741
[concluding damage to the car — a cracked windshield and dented hood — as well as
crash’s “fairly loud” sound demonstrated defendant’s constructive knowledge of injury];
People v. Rocovich, supra, Cal.App.2d at p. 493 [finding defendant to have constructive
knowledge of injury after hitting victim’s car with such force that it was propelled
forward into another car and over an embankment].)
       In determining the sufficiency of the evidence, we review the entire record in the
light most favorable to the judgment to determine whether it contains substantial
evidence, such that a reasonable trier of fact could find guilt beyond a reasonable doubt.
(People v. Jennings (2019) 42 Cal. App. 5th 664, 671.) “ ‘ “If the circumstances
reasonably justify the trier of fact’s findings, the opinion of the reviewing court that the
circumstances might also reasonably be reconciled with a contrary finding does not
warrant a reversal of the judgment.” ’ ” (People v. Rodriguez (1999) 20 Cal. 4th 1, 11.)
A finding of insufficient evidence “ ‘is unwarranted unless it appears “that upon no
hypothesis whatever is there sufficient substantial evidence to support” ’ the jury’s
verdict.” (People v. Zamudio (2008) 43 Cal. 4th 327, 357.)
       Here, substantial evidence supports a finding of constructive knowledge. The
severity of the crash could certainly lead a reasonable jury to conclude a reasonable
person would believe injury had resulted. Indeed, defendant’s vehicle went airborne and
the subsequent crash pushed the victim’s parked truck 20 feet into another truck, totaling
both trucks. The driver of the third truck believed the crash was serious. Numerous
passersby responded to the sound of the crash and provided aid to the victim and



                                              5
defendant. And immediately after the crash, defendant, himself, asked the victim if he
was okay.
          Defendant, however, maintains this case is analogous to Carter, supra, 243
Cal. App. 2d 239, where insufficient evidence showed actual or constructive knowledge of
injury when the driver left the accident scene. (Id. at p. 241.) Carter is not only
distinguishable but illustrates why substantial evidence is present here. There, the
defendant ran into the victim’s vehicle, causing minor damage to his car’s right fender
and the other car’s left bumper. (Id. at p. 240.) Both cars were still operable. (Ibid.)
The defendant stopped, helped the victim move the bumper so the car could be moved,
and asked if anyone was hurt. (Id. at pp. 240-241.) He left the scene only after the
victim assured him there were no injuries. (Ibid.) The appellate court concluded
insufficient evidence demonstrated the defendant’s knowledge of injury due to the
accident’s insignificant nature and the minor injuries suffered. (Id. at p. 242.)
          Here, by contrast, the crash was far more severe, with front-end damage, including
intrusion into the engine compartment. And at no point was defendant told the victim
was uninjured.
          In sum, the record provided substantial evidence of constructive knowledge of
injury.
                                   II. The Romero Request
          On appeal, defendant contends the trial court abused its discretion in refusing to
strike the prior strike conviction. We disagree.
                                  A. Additional Background
          Defendant’s prior strike arose from a 2002 conviction for grand theft firearm (Pen.
Code, § 487, subd. (d).) Before sentencing for the present offenses, he asked the trial
court to strike the prior strike because it occurred more than 16 years earlier, when he
was 16 years old, and the current offense was nonviolent. The trial court denied the
request.

                                                6
       Regarding the nature and circumstances of the present offense, the court noted that
while it involved no intentional violence, it was “a serious offense as hit and run offenses
go considering the impact this crime has had on the life of the victim.” The court also
found that defendant was not cooperative with law enforcement during the investigation.
       As for the nature and circumstances of the prior strike conviction, the court noted
it was nonviolent and occurred in 2002, when defendant was 16 years old, but
defendant’s extensive criminal record nevertheless demonstrated the prior strike was not
a single act or period of aberrant behavior.7 This included a 2014 conviction for
solicitation for murder, a conviction for which defendant had been sentenced to 12 years
in prison and was on parole at the time of the instant offenses.
       Regarding defendant’s background, character and prospects for the future, the
court noted the probation report indicated defendant violated his parole twice in 2018 for
failure to complete a substance abuse program.
       Based upon “the nature and circumstances of the defendant’s present felony and
prior strike and the particulars of his background, character and prospects,” the court
found defendant fell within the spirit of the three strikes law.
                                        B. Analysis
       On appeal, defendant contends the trial court abused its discretion in refusing to
strike the prior strike allegation. He argues the strike’s remoteness and the nonviolent
nature of his current conviction support dismissing the strike, and the court erred in
relying upon his “drug problem” to refuse the request. We disagree.
       “[T]he three strikes law not only establishes a sentencing norm, it carefully
circumscribes the trial court’s power to depart from this norm and requires the court to



7 Defendant had been convicted of a number of offenses including being under the
influence of a controlled substance, driving under the influence, battery, resisting arrest,
two second degree burglaries, and solicitation for murder.

                                              7
explicitly justify its decision to do so. In doing so, the law creates a strong presumption
that any sentence that conforms to these sentencing norms is both rational and proper.”
(People v. Carmony (2004) 33 Cal. 4th 367, 378 (Carmony).) In deciding whether to
strike a prior strike conviction or in reviewing a trial court’s ruling, courts must consider
whether the nature and circumstances of the present felonies, the nature and
circumstances of the prior serious and/or violent felony convictions, and the particulars of
the defendant’s background, character, and prospects, render the defendant outside the
spirit of the three strikes scheme. (People v. Williams (1998) 17 Cal. 4th 148, 161.)
       We review the trial court’s refusal to strike a prior strike conviction for abuse of
discretion. (Carmony, supra, 33 Cal.4th at p. 376.) Such a decision is within the court’s
discretion unless it “is so irrational or arbitrary that no reasonable person could agree
with it.” (Id. at p. 377.) It is insufficient to merely demonstrate that reasonable people
might disagree over whether to strike a strike. (Id. at p. 378.)
       Here, the trial court acted well within its discretion in refusing to strike the prior
strike. While defendant’s current convictions were not intentionally violent, the crash
had a serious effect on the victim, who was still in pain at trial. Further, while
defendant’s prior strike occurred 16 years ago and was nonviolent, it did involve the
illegal possession of a firearm and his extensive record shows no cessation in criminal
behavior.8 In fact, it shows increasing severity, culminating in a solicitation for murder
conviction, for which he was sentenced to 12 years and was on parole at the time of the
present offenses.9




8 Throughout the last 15 years, defendant has been free from prison or jail for 10 months,
during which time he was on parole.
9 According to the prosecution’s sentencing memo and Romero opposition, while
defendant was in jail, he asked someone to murder the victim of a carjacking for which
he had been arrested in 2010.

                                               8
       Also, it was appropriate for the trial court to consider defendant’s drug use as it
relates to his prospects and ability to lead a crime-free life. As the trial court noted,
defendant had violated his parole twice in 2018 for failing to complete a substance abuse
program.10 The probation report stated that defendant had been placed on six different
grants of formal probation and sentenced to prison four times. He violated probation and
parole on “multiple occasions.”
       Considering the Williams factors, we agree with the trial court that defendant was
within the spirit of the three strikes law. The trial court did not abuse its discretion.11
                          III. Prior Prison Term Enhancements
       Defendant contends in a supplemental brief that Senate Bill No. 136 (S.B. 136)
requires the court to strike the two remaining one-year prior prison term enhancements.
(Stats. 2019, ch. 590, § 1.) As of January 1, 2020, S.B. 136 eliminated the enhancement



10  Defendant maintains no evidence was presented that he had a drug problem. He notes
the charge for driving under the influence of any drug was dismissed and the probation
report shows he admitted to using methamphetamine in the past, but “does not now.” We
disagree. Even if defendant was not currently using drugs, the trial court may consider
past drug use when evaluating his prospects to lead a crime-free life, including his parole
violations related to his program failures. Furthermore, the collision’s circumstances and
defendant’s behavior at the scene suggested potential drug use. The victim — a previous
methamphetamine user himself — believed defendant was under the influence and
repeatedly called him a “tweaker.” The victim testified that he himself had been addicted
to methamphetamine and during that period in his life, every person he spent time with
was a methamphetamine addict. He indicated he was familiar with how a person appears
when under the influence of the drug. He testified defendant’s eyes were dilated, he had
black circles around his eyes, his cheeks were sucked in and he “couldn’t sit still.” Based
on his observations, the victim opined that defendant “was super high on
methamphetamine.” Defendant’s record includes multiple convictions for drug-related
crimes. Overall, ample evidence in the record exemplifies defendant’s drug problem and
it was well within the trial court’s purview to consider it as part of a Williams analysis.
11 Indeed, the trial court carefully considered its sentencing decisions. As noted, it
dismissed in the interests of justice two of defendant’s prior prison terms. (Pen. Code,
§ 667.5, subd, (b); § 22107).

                                               9
for all convictions except sexually violent felonies.12 (Pen. Code, § 667.5, subd. (b).)
The People agree.
       We agree with the parties that S.B. 136 applies retroactively in this case. (People
v. Lopez (2019) 42 Cal. App. 5th 337, 339-342; See In re Estrada (1965) 63 Cal. 2d 740,
748 [for a non-final conviction, “where the amendatory statute mitigates punishment and
there is no savings clause, the rule is that the amendment will operate retroactively so that
the lighter punishment is imposed”].) Defendant’s sentence is not yet final and his prior
felony convictions were not for sexually violent felonies.
       We will therefore strike the two remaining one-year prior prison term
enhancements.




12 Sexually violent felonies are defined in subdivision (b) of Section 6600 of the Welfare
and Institutions Code. (Sen. Bill No. 136 (2019-2020 Reg. Sess.) § 1.)

                                             10
                                    DISPOSITION
      We modify the judgment to strike the two section 667.5, subdivision (b), prior
prison term enhancements and otherwise affirm. The trial court is directed to prepare an
amended abstract of judgment and forward a certified copy to the Department of
Corrections. The judgment is otherwise affirmed.



                                                   /s/
                                                MURRAY, Acting P. J.



We concur:



    /s/
DUARTE, J.



    /s/
HOCH, J.




                                           11